BATCHELDER, Circuit Judge,
Concurring.
I write separately to provide two minor clarifications. First, contrary to the majority’s suggestion, employees need not step into the shoes of their employers to sue as insureds in actions brought pursuant to the Ohio Supreme Court’s decision in Scott-Pontzer v. Liberty Mut. Fire Ins. Co., 85 Ohio St.3d 660, 710 N.E.2d 1116 (1999), but rather employees are deemed to be insureds for the purposes of their employers UM/UIM policies by the operation of the rule in Scott-Pontzer. Scott-Pontzer, 710 N.E.2d at 1119. Second, while the majority is correct in stating that the employee may be entitled to UM/UIM coverage even when the policy does not provide for such coverage, the entitlement is not absolute, and may be rebutted by a “showing that underinsured coverage was offered and rejected.... ” Id. at 1120. With these two exceptions, I concur in the majority’s opinion.